                     Case 21-11008       Doc 15     Filed 03/01/21       Page 1 of 2




                            UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF MARYLAND
                                     Baltimore Division

                                                     Case No.: 21-11008-NVA
IN RE:
MARGOT E. ROBERTS                         Chapter: 13
AKA MARGOT ELIZABETH ROBERTS
     Debtor
__________________________________________________________________________________

    OBJECTION TO CONFIRMATION OF DEBTOR'S PROPOSED CHAPTER 13 PLAN

       COMES NOW, Wells Fargo Bank, N.A. (“Creditor”), by and through counsel, and files its
Objection to Confirmation of Debtor's Proposed Chapter 13 Plan, and as reasons therefor respectfully
represents as follows:

       1.     Creditor is a mortgage lender/servicer.

       2.      On or about February 18, 2021, Margot E Roberts aka Margot Elizabeth Roberts
(“Debtor”) filed a Voluntary Petition in this Court under Chapter 13 of the United States Bankruptcy
Code.

       3.     Rebecca A. Herr is the Chapter 13 Trustee of the Debtor's bankruptcy estate.

       4.     Creditor holds a Deed of Trust solely secured by the Debtor's property located in
Baltimore City, Maryland, and improved by a residence known as 1913 Eastern Avenue, Baltimore,
MD 21231 (the “Property”).

        5.     On or about February 18, 2021, Debtor filed a Chapter 13 Plan (the "Plan") that states
that prepetition arrears will be treated outside of the Plan. Debtor’s Schedules do not show sufficient
income to pay arrears and ongoing post-petition payments actually owed to the Creditor.

       6.     Objections to the Plan are due by April 13, 2021.

       7.     The deadline to file a proof of claim is April 29, 2021.

        8.     Creditor has not yet filed its proof of claim but anticipates filing a proof of claim that
will include prepetition arrears of approximately $12,744.50.

       9.     Debtor's Plan is underfunded and is therefore not confirmable.

       10.     Creditor does not oppose denial of the Plan with leave to amend or continuance, as
proper for disposition and processing of this matter.




                                                                                          BWW#: MD-351831
                        Case 21-11008    Doc 15     Filed 03/01/21   Page 2 of 2


       WHEREFORE, the Creditor its successors and/or assigns prays that this Court:

       1.      Enter an order DENYING confirmation of the Debtor's Chapter 13 Plan; and

       2.      Grant such other and further relief as necessary.

                                                     Respectfully Submitted,


Dated: March 1, 2021                                 __________________________
                                                     Nikita Joshi, Esq., MD Fed. Bar No. 19720
                                                     BWW Law Group, LLC
                                                     6003 Executive Blvd, Suite 101
                                                     Rockville, MD 20852
                                                     301-961-6555 (phone)
                                                     301-961-6545 (facsimile)
                                                     bankruptcy@bww-law.com
                                                     Counsel for the Creditor

                                    CERTIFICATE OF SERVICE

        I hereby certify that on this 1st day of March, 2021, I reviewed the Court's CM/ECF system and
it reports that an electronic copy of the foregoing Objection to Confirmation of Debtor’s Proposed
Chapter 13 Plan will be served electronically by the Court's CM/ECF system on the following:

Rebecca A. Herr, Trustee

Patrick J. Best, Esq.

      I hereby further certify that on this 1st day of March, 2021, a copy of the Objection to
Confirmation of Debtor’s Proposed Chapter 13 Plan was also mailed first class mail, postage prepaid,
to:

Margot E Roberts
aka Margot Elizabeth Roberts
2805 Highway 17
Williamston, NC 27892


                                                     __________________________
                                                     Nikita Joshi, Esq.




                                                                                        BWW#: MD-351831
